Case 2:20-cv-00210-RAJ-LRL Document 22 Filed 07/29/21 Page 1 of 2 PagelD# 141

 

 

 

 

 

 

 

 

‘IN THE UNITED STATES DISTRICT COURT FILED
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division JUL 29 2021
CLERK, S. TC T
APRIL R. D., i pea COURT
Plaintiff,
y. CIVIL ACTION NO. 2:20cv210
ANDREW SAUL,
COMMISSIONER OF

SOCIAL SECURITY ADMINISTRATION,

Defendant.

ORDER

Before the Court is the Magistrate Judge’s Report and Recommendation on April R. D.’s
(“Plaintiff”) action for judicial review of the final decision of the Commissioner of Social Security
(“Defendant”) denying Plaintiff's claim for Supplemental Security Disability Income. On
September 17, 2020, this matter was referred to a United States Magistrate Judge pursuant to the
provisions of 28 U.S.C. Section 636(b)(1)(B) and (C), Rule 72(b) of the Federal Rules of Civil
Procedure and Rule 72 of the Rules of the United States District Court for the Eastern District of
Virginia for a report and recommendation. On October 19, 2020, Plaintiff filed a Motion for
Summary Judgment and accompanying memorandum. (ECF Nos. 15). On November 18, 2020,
the Commissioner filed a cross-Motion for Summary Judgment and Memorandum in Support.
(ECF Nos. 17 and 18). On June 29, 2021, the Magistrate Judge filed his report recommending
that Plaintiff's Motion for Summary Judgment be GRANTED, that Commissioner’s Motion for
Summary Judgment be DENIED, and the Commissioner’s final decision be VACATED and

REMANDED. By copy of the report, each party was advised of their right to file written

carer!
Case 2:20-cv-00210-RAJ-LRL Document 22 Filed 07/29/21 Page 2 of 2 PagelD# 142

objections to the findings and recommendations made by the Magistrate Judge. The Court has
received no objections to the report and the time for filing the same has expired.

The Court does hereby accept the findings and recommendations set forth in the report of
the United States Magistrate Judge filed June 29, 2021, and it is, therefore ORDERED that
Plaintiff's Motion for Summary Judgment is GRANTED and Defendant’s Motion for Summary
Judgment is DENIED. Accordingly, the decision of the Commissioner is VACATED and the
case is REMANDED for further administrative proceedings. The Clerk shall mail a copy of this
final Order to counsel for both Parties.

IT ISSO ORDERED.

. . *. fs
Norfolk, Virginia Raymond A. Jackson
July PY , 2021 United States District Judge
